ORDER
PER CURIAM.
Defendant, Michael Georgeoff, appeals from the judgment entered on his convictions of first-degree child molestation, section 566.067 RSMo.2000,1 and three counts of first-degree statutory sodomy, section 566.062. Defendant alleges twelve points of error on appeal.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 30.25(b).2

. All further statutory references are to RSMo. (2000) unless otherwise specified


. Given our disposition, we deny as moot the State's motion to strike portions of the appendix attached to appellant’s brief.